Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 13, 2014                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  149532 (32)                                                                                                         Justices




  RANDALL A. RAAR,

                Plaintiff-Appellant,

  v                                                                 SC: 149532
                                                                    COA: 319423
  KINROSS CORRECTIONAL FACILITY WARDEN,

             Defendant-Appellee.
  ___________________________________


          On order of the Chief Justice, the motion for reconsideration is DENIED. The
  holding in Smith v Bennett, 365 U.S. 708, 710 (1961), was based in part on the U.S.
  Supreme Court's earlier decision in Burns v Ohio, 360 U.S. 252, 253 (1959), which held
  that a state cannot “constitutionally require that an indigent defendant in a criminal case
  pay a filing fee before permitting him to file a motion for leave to appeal in one of its
  courts.” [Emphasis added.] Although Smith v Bennett precludes a court from refusing to
  docket and decide a habeas corpus action because of the inability to pay the filing fee,
  nothing in the decision mandates that there be a complete waiver of court fees.
  Accordingly, the Clerk shall retain plaintiff’s pleadings for an additional 21 days to allow
  plaintiff to comply with the Court’s July 23, 2014 order.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           August 13, 2014
          jam
                                                                               Clerk